Citation Nr: 0834758	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a restoration of a 30 percent rating for 
bilateral flat feet.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral flat feet, prior to May 31, 2008.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral flat feet, after to June 1, 2008


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 2, 1997 to July 21, 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in San Diego, 
California and Reno, Nevada. 

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in September 2008.  A transcript 
of the hearing has been associated with the claim file.

The issue of entitlement to an increased rating for flat feet 
prior to May 31, 2008 is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in March 2003, the veteran's 
bilateral flat feet was awarded a 30 percent evaluation from 
November 15, 2002.

2.  By a rating decision of March 1, 2008, the veteran's 
bilateral flat feet was reduced to 10 percent effective June 
1, 2008.

3.  Improvement in pes planus has not been established.

4.  In view of the adjudication of the veteran's claim of 
entitlement to restoration of a 30 percent rating for 
bilateral flat feet, the veteran's claim for an increased 
rating in excess of 10 percent for bilateral flat feet after 
June 1, 2008 is moot.


CONCLUSIONS OF LAW

1.  A 30 percent evaluation for bilateral flat feet is 
restored.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.344(a) (2007); Brown v. Brown, 5 Vet. App. 413 (1993).

2.  The claim for an increased rating in excess of 10 percent 
for bilateral flat feet after June 1, 2008 is dismissed as 
moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  



Legal Criteria and Analysis

Restoration

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court, in Brown 
v. Brown, 5 Vet. App. 413 (1993), has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement in a 
disability actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown v. Brown, 5 Vet. App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

In a rating decision of March 2003, the RO increased the 
evaluation of the veteran's bilateral flat feet to 30 
percent.  The basis of that increase was the findings of the 
VA examination of February 2003.

At the February 2003 VA examination the veteran reported 
experiencing swelling of her feet at the end of a work day 
and discomfort on the feet.  It was noted she was developing 
abnormal callosities occurring at the second metatarsal head 
bilaterally and was having some discomfort in the posterior 
tibial tendon area.  She reported taking ibuprofen for the 
pain.  Physical examination revealed planovalgus bilaterally 
without a significant arch.  She had too many toes sign.  Her 
hindfoot was in slightly excessive valgus.  Her forefoot was 
pronated.  The posterior tib tendon bilaterally was noted to 
be subluxing anteriorly around the medial malleolus and was 
uncomfortable to palpation.  

In a rating decision of March 2008, the RO reduced the 
evaluation of the veteran's flat feet from 30 percent to 10 
percent effective June 1, 2008.  The basis of the reduction 
was the findings of the VA examination of September 2007.

At the VA examination of February 2007, the veteran reported 
pain, and medial plantar cramps and swelling at the anterior 
first metatarsal phalangeal joints.  She reported she 
continues to wear insoles and massage her feet as needed.  
She reported taking ibuprofen for the pain.  She reported 
flare ups in the form of pain and cramps 3-4 times a week 
lasting seconds to 3 minutes causing additional limitation of 
motion up to 50-100%.  It was noted she did not use crutches, 
braces, cane or corrective shoes.  She wears shoe inserts.  
Physical examination noted intact passive and active range of 
motion with dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  She had intact movement against gravity and 
against strong resistance.  She was able to flex her 1st MTP 
joints and all of her other toes.  There was no hallux 
rigidus bilaterally.  The joints were not painful on motion.  
There was no loss of motion on repetitive use.  There was no 
objective evidence of painful motion, edema, instability, 
weakness, tenderness, no marked pronation, no extreme 
tenderness on the plantar surfaces of the feet, no marked 
displacement or severe spasm of the tendon Achilles on 
manipulation while she was on prone position, and no Achilles 
tendon rupture.  Gait was liner with normal balance and 
propulsion.  She had calluses that were shaved in both feet 
just below the 3rd toes, 2.5 cm in circumference and flat, 
non-tender to palpation.  No fissures, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  She had normal posture on standing, squatting, 
supination, pronation and rising on toes and heels.  There 
were no hammertoes, high arch, claw foot or other deformity. 

In VA outpatient treatment records of November 2007 the 
veteran's podiatrist noted his disagreement with the proposed 
reduction.  In support of his disagreement, he noted 
symptomatology related to the veteran's prior foot surgeries, 
including bunion surgery and shortening of the first 
metatarsal heads, and other foot disorders such as 
hammertoes.  He noted that the veteran has calluses which are 
painful and need to be debrided every two weeks.

The issue before the Board is restoration.  The issue is not 
whether a 30 percent evaluation was ever justified.  The AOJ 
made the determination to assign a 30 percent evaluation.  
The Board must determine whether there was improvement.  The 
Board also notes that neither the rating decision that 
proposed the reduction nor the decision that promulgated the 
reduction addressed the concept of improvement.  Such failure 
constitutes error.  

The Board notes that at the time of the reduction, which was 
effective as of June 1, 2008, the rating of 30 percent had 
been in effect since November 2002, over five years, 
therefore, the applicable regulation in this case is 38 
C.F.R. § 3.344(a).

The RO reduced the evaluation on the basis of the September 
2007 VA examination.  However, improvement must be 
demonstrated in order for an appropriate rating reduction to 
be made.  38 C.F.R. § 3.344(a).  In this regard, the Board 
notes that, the initial grant of a 30 percent rating was 
based on a finding of a VA examination in February 2003, 
wherein the examiner found forefoot pronation, callosities 
over the metatarsal head bilaterally, reports of swelling and 
pain.  The subsequent reduction was based on the findings of 
a September 2007 examination report which noted no objective 
evidence of painful motion, edema, instability, weakness, 
tenderness, no marked pronation, no extreme tenderness on the 
plantar surfaces of the feet, no hammertoes, high arch, claw 
foot or other deformity.  However, the examination failed to 
establish whether the forefoot pronation had improved.  The 
existence of the forefoot pronation was not noted in the 
February 2003 examination which was the basis of the grant of 
the increased rating.  While the September 2007 examination 
noted no marked pronation, this does note equate to no 
pronation.  Therefore, the evidence is not adequate to 
determine if an improvement actually occurred in regards to 
the forefoot pronation.  The Board further notes that the 
examination report also notes there was no other deformity.  
However, this notation was made after it was noted there was 
no marked pronation.  Therefore, the Board cannot conclude 
that the findings of no other deformity is a finding of no 
pronation.  In fact, the report does not state that there was 
no pronation, rather no marked pronation.  Furthermore, the 
Board notes that the symptoms of pain, callosities and 
swelling, which were reported at the February 2003 VA 
examination, were also reported at the September 2007 
examination.  Lastly, the Board notes the November 2007 
report from the veteran's podiatrist.  

However, the report notes symptoms associated with residuals 
of bilateral bunion surgery and abnormal metatarsals, and not 
her flat feet.  As the symptoms reported are not associated 
with the veteran's flat feet, the report cannot be 
considering in determining if the reduction was proper.  
Given the above stated, it cannot be stated with any 
certainty that there has been improvement of the veteran's 
bilateral flat feet.  Accordingly, the 30 percent evaluation 
is restored.



Increased rating after June 1, 2008

The Board notes that under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  Since the 
Board has granted the restoration of the 30 percent rating 
for bilateral flat feet, there remains no specific error of 
fact or law with regards to the issue of entitlement to a 
rating in excess of 10 percent after June 1, 2008.  
Accordingly, the Board does not have jurisdiction to review 
this claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101.  
The issue of an evaluation in excess of 30 percent remains on 
appeal.


ORDER

The 30 percent evaluation for bilateral flat feet is 
restored, subject to the controlling regulations applicable 
to the payment of monetary benefits.

The appeal as to the entitlement to a rating in excess of 10 
percent for bilateral flat feet after June 1, 2008 is 
dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.

In a statement of September 2005 the veteran requested that 
treatment records from the Michael O'Callaghan Federal 
Hospital and the Las Vegas VA Medical Center be obtained.  
The record contains treatment records from the Las Vegas VA 
Medical Center.  However, there are no treatment records from 
the Michael O'Callaghan Federal Hospital and there is no 
evidence that these records were requested.  These records 
must be obtained and associated with the claim file.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and ask her to provides the dates 
during which she received treatment at 
the Michael O'Callaghan Federal 
Hospital.

2.  After the development above has 
been completed, the AOJ should obtain 
all of the medical treatment records 
from the Michael O'Callaghan Federal 
Hospital for treatment of the veteran 
during the specified dates and 
associate them with the claim file.

3.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should distinguish the pes 
planus from any other non-service 
connected foot disabilities.  All 
manifestations of pes planus should be 
noted.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


